 1

 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                    Jan 07, 2020
 4                                                                     SEAN F. MCAVOY, CLERK




 5                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 6

 7
      OHIO CASUALTY INSURANCE
 8    CORPORATION, as subrogee of Irien          NO: 2:19-CV-188-RMP
      Jennings d/b/a Tomfoolery Pizza Pub,
 9                                               ORDER OF DISMISSAL WITHOUT
                                  Plaintiff,     PREJUDICE
10          v.

11    APPLE, INC.,

12                                Defendant.

13

14         BEFORE THE COURT is Plaintiff’s Stipulated Motion to Dismiss, ECF No.

15   15. Having reviewed the motion and the record, the Court finds good cause to grant

16   dismissal as requested. Accordingly, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Stipulated Motion to Dismiss, ECF No. 15, is GRANTED.

18         2. Plaintiff’s Complaint is dismissed without prejudice and without costs to

19               any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21         4. All scheduled court hearings, if any, are STRICKEN.


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, provide copies to counsel, and close this case.

 3         DATED January 7, 2020.

 4
                                                 s/ Rosanna Malouf Peterson
 5                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
